DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 December 2021 has been entered.  
Election of previous claims 1-18 and 20 (figs. 3-13) is acknowledged.
Applicant’s amendments to the Drawings and Specification have overcome every Drawing objection.  The objections to the Drawings have been withdrawn.  
Applicant’s amendments to the Specification have overcome every Specification objection.  The objection to the Specification has been withdrawn.  
As a result of the Applicant’s cancellation of claim 17, the claim interpretation section under 35 USC 112f has been removed as well as the associated 35 USC 112a/b rejections.  Therefore, invocation of the authority provided under 35 USC 112(f) has been withdrawn.
Applicant’s amendments to the Claims have overcome every 35 USC 112(b) rejection.  The grounds for rejection under 35 USC 112(b) have been withdrawn.  
Applicant’s arguments, see section entitled, “35 USC § 102(a)(1) Rejection – Claims 1-2, 5, 7-8, 11-12, 14-15, 18 and 20” filed 15 December 2021, have been fully considered but are not persuasive.  Although the primary reference does not teach the added claim limitation, a secondary reference teaches the added claim limitations in the amended portion of the claims.  Therefore, while the grounds of rejection under 35 USC § 102 have been removed, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 15 December 2021, the status of the claims is as follows: Claims 1, 14, and 20 have been amended.  Claim 17 has been cancelled.  Claim 19 is withdrawn from consideration.
Claims 1-16 and 18-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Essaian (US-7724797-B2) in view of Zediker et al. (US-20160322777-A1).




Regarding claim 1, Essaian teaches a laser tool for material processing (“compact solid-state laser array,” abstract), comprising: a plurality of input laser diode sources (laser array 1, fig. 5) operating within a first wavelength range (“emitting an array of beams 2, preferably at a wavelength between 800 and 900 nm, such as about 808 nm or 885 nm,” column 6, lines 25-27; described by Essaian in the patent as the “fundamental” beam; a range of 808 nm to 885 nm is construed as the “first wavelength range”) and arranged to combine a plurality of beams into a high power input beam (“beam-shaping optics 3 is used to convert the pump beam(s) 2 into the beam(s) 4 so that the beam(s) in the array 4 can form a circular cross-section of the desired diameter on surface 7 of gain element 8,” column 6, lines 39-42); and a frequency multiplying bulk optic crystal element (nonlinear crystal 10, fig. 5) disposed to intercept the high power input beam (path for beam 4 shown in fig. 5), wherein as the high power input beam (beam 4, fig. 5) propagates along the frequency multiplying bulk optical crystal element (nonlinear crystal 10, fig. 5), a portion of the beam energy is converted into a harmonic beam (second-harmonic beams 30, fig. 5) operating at a second wavelength that is a fraction of the first wavelength range as defined by a frequency multiplying factor (“nonlinear doubling of the fundamental laser frequency,” claim 1; by doubling the frequency, the wavelength “fraction” is a half), providing as an output a pair of beams (beams 30 and 13, fig. 5), a first output beam operating within the first wavelength range and a second output beam operating at the defined fraction of the first wavelength range (“The extraction is now done via a coated turning mirror 28, which has a high reflection for the second harmonic light and high transmission for the fundamental light,” column 11, lines 40-43; thus, the second-harmonic beam 30 is construed as the claimed “second output beam;” “optical beam 11 illustrates the array of intracavity laser beams at the fundamental wavelength,” column 8, lines 65-67; thus, the fundamental wavelength of optical beam 11 is construed as the claimed first wavelength range of “first output beam,” which is taught as being in the range of 800-900 nm).  Essaian does not explicitly disclose the high power being at least tens of watts and sufficient to work highly reflective materials (although Essaian teaches increasing the power from “low-power green lasers (e.g. laser pointers)” to “Watt-level output,” column 2, lines 3-10, as well as “N” number of emitters for a laser diode array, column 6, line 20, where each emitter outputs approximately 2 W, column 4 lines 52-58, Essaian does not explicitly disclose the total amount of power provided by the laser arrays).
Essaian, figs. 5 and 1b

    PNG
    media_image1.png
    309
    513
    media_image1.png
    Greyscale

	However, in the same field of endeavor of diode laser arrays, Zediker teaches the high power being at least tens of watts (fig. 1 shows the total power ranging from “200 Watts” to “4000 Watts,” para 0075) and sufficient to work highly reflective materials (“The materials to be processed, e.g., starting materials or target materials, can include any material or component or composition, and for example, can include semiconductor components such as but not limited to TFTs (thin film transistors), 3-D printing starting materials, metals including gold, silver, platinum, aluminum and copper, plastics, tissue, and semiconductor wafers to name a few,” para 0072; in para 0004 of the Specification, the Applicant discloses that copper, silver, and gold are considered highly reflective materials).

Zediker, fig. 1

    PNG
    media_image2.png
    468
    453
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include a power output for the laser array ranging from 200 W to 4 KW that is capable of processing gold, silver, and copper, in view of the teachings of Zediker, by using N number of laser diodes in the laser array taught by Essaian to achieve the power output range taught by Zediker, because the power output of a laser can be scaled by combining multiple lower power laser modules via a fiber combiner to create a higher power output beam, where the blue laser beams emitting from a laser diode array can be combined into a single spot in the far field, while enhancing desired beam qualities such as brightness and power, and because an array of blue laser diodes creates a high brightness laser source that may be used to process, for example, the ablation of gold from electronics (Zediker, paras 0015-0016, 0072, and 0153, Similar to the Applicant, who teaches “N” diodes in para 0037 of the Specification, Zediker also teaches “N” diodes, claim 5, as does Essaian, column 6, line 20). 
Regarding claim 2, Essaian teaches wherein the tool further comprises a wavelength division demultiplexer (coated turning mirror 28, fig. 5) disposed beyond the output of the frequency multiplying bulk optic crystal element (nonlinear crystal 10, fig. 5) and used for directing the first output beam along a first output signal path and the second output beam along a second output signal path (“The extraction is now done via a coated turning mirror 28, which has a high reflection for the second harmonic light and high transmission for the fundamental light… it is possible to also design polarization discrimination in the coatings of the element 28 so that only the laser is operating only in the desired polarization, providing efficient second-harmonic conversion,” column 11, lines 37-58).
Regarding claim 3, Essaian teaches the invention as described above but does not explicitly disclose wherein the plurality of input laser diode sources is aligned in a slow axis direction.
However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein the plurality of input laser diode sources is aligned in a slow axis direction (“The telescope assembly 228 either expands the combined laser beams in the slow axis or compresses the fast axis to enable the use of a smaller lens,” para 0081; as described in paragraph 0081, the polarization beam folding assembly 227 causes alignment along a slow axis or a fast axis; construed as expanding along the slow axis).

Zediker, fig. 2G

    PNG
    media_image3.png
    351
    388
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement Essaian’s beam-shaping optics 3, in order to combine multiple laser beam sources into a single spot, for the advantage that the telescope assembly provides in enhancing the beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17).
Regarding claim 4, Essaian teaches the invention as described above but does not explicitly disclose wherein the plurality of input laser diode sources is aligned in a fast axis direction.
However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein the plurality of input laser diode sources is aligned in a fast axis direction (“The telescope assembly 228 either expands the combined laser beams in the slow axis or compresses the fast axis to enable the use of a smaller lens,” para 0081; as described in paragraph 0081, the polarization beam folding assembly 227 causes alignment along a slow axis or a fast axis; construed as expanding along the slow axis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement Essaian’s beam-shaping optics 3, in order to combine multiple laser beam sources into a single spot, for the advantage that the telescope assembly provides in enhancing the beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17).
	Regarding claim 5, Essaian teaches wherein the tool further comprises an input lensing arrangement (beam-shaping optics 3, fig. 5) disposed between the plurality of input laser diode sources (laser array 1, fig. 5) and the frequency multiplying bulk optic crystal element (nonlinear crystal 10, fig. 5), the input lensing arrangement for focusing the plurality of outputs from the laser diode sources into the high power input beam at the input of the frequency multiplying bulk optic crystal element (“Beam(s) 2 are sometimes highly astigmatic and beam-shaping optics 3 is used to convert the pump beam(s) 2 into the beam(s) 4 so that the beam(s) in the array 4 can form a circular cross-section of the desired diameter on surface 7 of gain element 8,” column 6, lines 38-42; Essaian is referring to fig. 1a, which shows gain element 8 as being an input into the nonlinear crystal 10).
Essaian, fig. 1a

    PNG
    media_image4.png
    306
    517
    media_image4.png
    Greyscale

	
Regarding claim 6, Essaian teaches the invention as described above but does not explicitly disclose wherein a number of individual laser diode sources forming the plurality of laser diode sources is selected such that a combined fast axis beam width substantially matches a slow axis beam width, providing a homogenous high power input beam.
	However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein a number of individual laser diode sources forming the plurality of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) is selected such that a combined fast axis beam width substantially matches a slow axis beam width, providing a homogenous high power input beam (“many different shaped laser beam spots can be created, such as a…circle,” para 0077; examiner is construing a circle beam spot as providing a homogenous input beam in the sense that the shape is symmetric across the fast-axis and slow-axis beam widths).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement Essaian’s beam-shaping optics 3, in order to combine multiple laser beam sources into a single circular beam spot, for the advantage that the telescope assembly provides in enhancing the beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17).
	Regarding claim 7, Essaian teaches wherein the plurality of laser diode sources comprises a plurality of discrete laser diode devices (“vertical extended cavity semiconductor lasers or laser arrays,” column 2, lines 23-24; “it can also be scaled to high power levels by extending the microchip concept from a single emitter to multiple emitters, i.e. laser array,” column 2, lines 51-53; examiner is construing Essaian’s teaching of multiple emitters and an extended cavity of lasers as meeting the limitation for “discrete” in the sense that that each emitter or laser is discrete and can be considered as separate from the other emitters or lasers).
Regarding claim 8, Essaian teaches wherein the plurality of laser diode sources comprises at least one laser diode bar devices (“vertical extended cavity semiconductor lasers or laser arrays,” column 2, lines 23-24), comprising a plurality of individual emitter regions formed along an axis of the bar (“it can also be scaled to high power levels by extending the microchip concept from a single emitter to multiple emitters, i.e. laser array,” column 2, lines 51-53; examiner is construing Essaian’s teaching of multiple emitters along a vertical extended cavity as meeting the limitation for a “bar” along a vertical axis).
Regarding claim 9, Essaian teaches the invention as described above but does not explicitly disclose wherein the plurality of laser diode sources comprises at least one laser diode bar, comprising a plurality of individual emitter regions formed along an axis of the bar.
	However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein the plurality of laser diode sources comprises a two-dimensional array of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G are two-dimensional arrays of laser diode sources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement Essaian’s beam-shaping optics 3, where the diode arrays are two-dimensional in order to combine multiple laser beam sources into a single spot across two dimensions, for the advantage that the telescope assembly provides in enhancing the combined beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17), where if the beams were combined across one dimension, the combined beam power enhancement would be at most 25 times compared to the power of an individual laser beam.
Regarding claim 10, Essaian teaches the invention as described above but does not explicitly disclose wherein the plurality of laser diode sources operate at substantially the same wavelength.
However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein the plurality of laser diode sources operate at substantially the same wavelength (“it should be understood that this combining can be of different power beams, to either balance or unbalance the power distribution between individual fibers; and can be of beams having different or the same wavelengths,” para 0084).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement Essaian’s beam-shaping optics 3, in order to combine multiple laser beam sources, each having the same wavelength, into a single spot, since each module is spatially overlapped on the previous modules in a linear fashion due to each beam have the same wavelength and the fiber diameter does not change as a result (Zediker, para 0085).
	Regarding claim 11, Essaian teaches wherein the plurality of laser diode sources operate at different wavelengths within the first wavelength range (“the pump diode laser array 1, is emitting an array of beams 2, preferably at a wavelength between 800 and 900 nm, such as about 808 nm or 885 nm,” column 6, lines 25-27), the laser tool further comprising a wavelength stability filter (Applicant discloses a “Bragg grating” for the filter, para 0037; similarly, Essaian teaches that “another part of the element assembly 3 may be a volume Bragg grating used to narrow down the spectral emission of the diode laser 1,” column 6, lines 52-54) disposed between the plurality of laser diode sources (laser array 1, fig. 5) and the frequency multiplying bulk optic crystal element (nonlinear crystal 10, fig. 5).
	Regarding claim 12, Essaian teaches wherein the frequency multiplying bulk optic crystal element comprises a second-harmonic generating (SHG) bulk optic crystal element (“the present invention achieves a high-power, low-cost, visible laser array platform that uses a new family of periodically poled (as opposed to bulk), nonlinear crystals. These crystals include periodically poled, MgO-doped lithium niobate (PPMgOLN),” column 4, lines 18-22; “the nonlinear coefficient (describing SHG to produce the green wavelength) for PPMgOLN is typically .about.15-16 pm/V compared to .about.3.5 pm/V for KTP (which is the most efficient of the bulk nonlinear materials),” column 4, lines 34-37).
	Regarding claim 14, Essaian teaches wherein the first wavelength range is about 780 - 1100 nm, defining an IR input wavelength (“the pump diode laser array 1, is emitting an array of beams 2, preferably at a wavelength between 800 and 900 nm, such as about 808 nm or 885 nm,” column 6, lines 25-27; “infrared laser pump beam,” abstract).
	Regarding claim 15, Essaian teaches where the frequency multiplying bulk optic crystal element comprises a second-harmonic generating (SHG) bulk optical crystal element (“SHG,” column 4, lines 34-37), providing a second output in a visible wavelength range of 380 - 550 nm (Essaian teaches “doubling of the fundamental laser frequency,” claim 1; construed as a wavelength between 404 nm to 442 nm based on a fundamental frequency range of 808 nm to 885 nm).
Regarding claim 16, Essaian teaches the invention as described above but does not explicitly disclose wherein the tool further comprises an optical fiber cable disposed between the plurality of laser diode sources and the frequency multiplying bulk optic crystal element, the optical fiber cable including a delivery fiber supporting the propagation of the input beam to the frequency multiplying bulk optic crystal element.
	However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein the tool (relying on Essaian for teaching the compact laser array) further comprises an optical fiber cable (bundle 504 inside tube 503, fig. 5) disposed between the plurality of laser diode sources (laser diode system 501, fig. 5) and the frequency multiplying bulk optic crystal element (optics assembly 506, fig. 5), the optical fiber cable including a delivery fiber supporting the propagation of the input beam to the frequency multiplying bulk optic crystal element (“the fibers 502a, 502b, 502c in fiber bundle 504 are fused together to form a printing head 505 that includes an optics assembly 506 that focuses and directs the laser beams, along beam paths, to a target material 507,” para 0092).
Zediker, fig. 5

    PNG
    media_image5.png
    345
    537
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s Raman convertor to supplement Essaian’s beam-shaping optics 3, because a Raman converter has a fluorinated outer core, which contains a plurality of individual blue laser beams such that the combined beam creates a high brightness enhancement while preserving the spatial brightness of the original laser diode source (Zediker, para 0018-21 and 0036).
	Regarding claim 18, Essaian teaches wherein the frequency multiplying bulk optic crystal element (nonlinear crystal 10, fig. 5) is selected from the group consisting of: nonlinear bulk optic crystals such as, but not limited to lithium triborate (LiB305), p-barium borate (p-BaB204, or simply BBO), potassium dihydrogen phosphate ( KDP), and periodically-poled lithium niobate (PPLN) (“these crystals include periodically poled, MgO-doped lithium niobate (PPMgOLN)…” column 4, lines 21-22).
	Regarding claim 20, Essaian teaches a laser tool for material processing (“compact solid-state laser array,” abstract), comprising: a plurality of laser diode sources (laser array 1, fig. 5) operating at a first wavelength with a selected input wavelength range (“emitting an array of beams 2, preferably at a wavelength between 800 and 900 nm, such as about 808 nm or 885 nm,” column 6, lines 25-27; described by Essaian as the “fundamental” beam), the plurality of laser diode sources arranged to combine a plurality of beams into a high power input beam (“beam-shaping optics 3 is used to convert the pump beam(s) 2 into the beam(s) 4 so that the beam(s) in the array 4 can form a circular cross-section of the desired diameter on surface 7 of gain element 8,” column 6, lines 39-42); and a second harmonic generating (SHG) bulk optic crystal element (nonlinear crystal 10, fig. 5; the nonlinear coefficient (describing SHG to produce the green wavelength) for PPMgOLN is typically .about.15-16 pm/V compared to .about.3.5 pm/V for KTP (which is the most efficient of the bulk nonlinear materials),” column 4, lines 34-37) disposed to intercept the high power input beam (path for beam 4 shown in fig. 5), wherein as the high power input beam propagates along the SHG bulk optical crystal element and a portion of the beam energy is converted into a second harmonic beam operating a second wavelength that is one-half of the first wavelength (“nonlinear doubling of the fundamental laser frequency,” claim 1; by doubling the frequency, the wavelength “fraction” is a half), providing as an output a pair of beams including a first output beam operating at the first wavelength and a second output beam operating at the second wavelength (“The extraction is now done via a coated turning mirror 28, which has a high reflection for the second harmonic light and high transmission for the fundamental light,” column 11, lines 40-43; thus, the second-harmonic beam 30 is construed as the claimed “second output beam;” “optical beam 11 illustrates the array of intracavity laser beams at the fundamental wavelength,” column 8, lines 65-67; thus, the fundamental wavelength of optical beam 11 is construed as the claimed first wavelength range of “first output beam,” which is taught as being in the range of 800-900 nm). Essaian does not explicitly disclose the high power being at least tens of watts and sufficient to work highly reflective materials (although Essaian teaches increasing the power from “low-power green lasers (e.g. laser pointers)” to “Watt-level output,” column 2, lines 3-10, as well as “N” number of emitters for a laser diode array, column 6, line 20, where each emitter outputs approximately 2 W, column 4 lines 52-58, Essaian does not explicitly disclose the total amount of power provided by the laser arrays).
However, in the same field of endeavor of diode laser arrays, Zediker teaches the high power being at least tens of watts (fig. 1 shows the total power ranging from “200 Watts” to “4000 Watts,” para 0075) and sufficient to work highly reflective materials (“The materials to be processed, e.g., starting materials or target materials, can include any material or component or composition, and for example, can include semiconductor components such as but not limited to TFTs (thin film transistors), 3-D printing starting materials, metals including gold, silver, platinum, aluminum and copper, plastics, tissue, and semiconductor wafers to name a few,” para 0072; in para 0004 of the Specification, the Applicant discloses that copper, silver, and gold are considered highly reflective materials).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include a power output for the laser array ranging from 200 W to 4 KW that is capable of processing gold, silver, and copper, in view of the teachings of Zediker, by using N number of laser diodes in the laser array taught by Essaian to achieve the power output range taught by Zediker, because the power output of a laser can be scaled by combining multiple lower power laser modules via a fiber combiner to create a higher power output beam, where the blue laser beams emitting from a laser diode array can be combined into a single spot in the far field, while enhancing desired beam qualities such as brightness and power, and because an array of blue laser diodes creates a high brightness laser source that may be used to process, for example, the ablation of gold from electronics (Zediker, paras 0015-0016, 0072, and 0153, Similar to the Applicant, who teaches “N” diodes in para 0037 of the Specification, Zediker also teaches “N” diodes, claim 5, as does Essaian, column 6, line 20). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Essaian (US-7724797-B2) in view of Zediker et al. (US-20160322777-A1) as applied to claim 1 above and further in view of Lei et al. (US-20080296272-A1).
Essaian teaches the invention as described above but does not explicitly disclose wherein the frequency multiplying bulk optic crystal element comprises a third-harmonic generating (THG) bulk optical crystal element.
However, in the same field of endeavor of using diode lasers, Lei teaches wherein the frequency multiplying bulk optic crystal element comprises a third-harmonic generating (THG) bulk optical crystal element (THG 610, fig. 15).
Lei, fig. 15

    PNG
    media_image6.png
    230
    516
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian to include a third harmonic generation crystal, in view of the teachings of Lei, by using the THG 610 taught by Lei in lieu of the nonlinear crystal 10 taught by Essaian, because the electronics market requires sometimes cutting diameters for micro devices, lead lines, and through-holes less than 60 µm, which a THG-assisted laser is able to achieve by dividing the wavelength by three (Lei, paras 0060-61; Lei teaches a wavelength of 355 nm, para 0061, when combined with Essaian, the construed wavelength would be 267-295 nm).
	Response to Argument
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
35 USC § 112(b) Rejection – Claims 1-20
	On pages 8-9 of the Applicant’s Arguments, the Applicant submits the following:
“In response, Applicant has amended independent claims 1 and 20 to further define the phrase "high power" as "being at least tens of watts and sufficient to work highly reflective materials", with support for this amendment found in paragraph [0042] of Applicant's specification. As discussed throughout the specification, this invention is directed to a laser "tool" that is used to make physical changes to material (specifically, highly reflective materials that are metals, such as gold, copper, silver, steel, etc.). The dual-wavelength nature of the tool provides an output beam at a first wavelength (and at a power of "at least hundreds of watts") to pierce through the outer surface of the material, and a separate output beam at a second wavelength (and at a power of "at least tens of watts") to work the material in terms of cutting, welding, etc. 

A relevant portion of paragraph [0042] reads as follows: 
“an optimum laser source of the present invention provides sufficient power in both output wavelengths, using the visible laser light to initiate the processing by piercing through the material and then using the IR light to perform the actual cutting/welding of the now-softened material. An exemplary embodiment of laser source 10 may provide a visible light output with a power of several tens of watts, and an IR light output with a power on the order of several hundreds of watts, perhaps even greater than 1 kW.” 

With the submission of the amendments to independent claims 1 and 20, Applicant believes that the phrase "high power" is now clear and fully described in a manner that is in compliance with the requirements of 35 USC § 112(b). Applicant thus respectfully requests the Examiner to review the amendment and concur in this finding” (emphasis, examiner’s)

The examiner reviewed the amendment and concurred with the Applicant’s finding.  As a result, the 35 USC 112(b) rejection has been removed.  Of note, although the examiner has been focused on the apparatus claims and not the method disclosed by the Applicant, Lei et al. (US-20080296272-A1, used in rejecting claim 13) teaches the piercing and cutting/welding method argued by the Applicant.


35 USC § 102(a)(1) Rejection – Claims 1-2, 5, 7-8, 11-12, 14-15, 18 and 20
For orientation, the following is the embodiment taught by Essaian (US-7724797-B2), referenced by the Examiner, which shows the two output beams:

    PNG
    media_image7.png
    295
    608
    media_image7.png
    Greyscale
 
On page 10, the Applicant begins by citing the examiner’s mapping for claim 1 and remarks subsequently:
“The second-harmonic beam 30 is construed as the claimed "second output beam;" [then citing the text of Essaian, states] "optical beam 11 illustrates the array of intracavity laser beams at the fundamental wavelength," column 8, lines 65-67; thus, optical beam 11 is construed as the claimed "first output beam" [emphasis added] 

Applicant cannot agree with the Examiner's logic at drawing the conclusion that the "input" array of laser beams forming "optical beam 11" can be construed as an "output" beam. The Examiner himself earlier states that elements 30 and 13 as illustrated in FIG. 5 denote a "pair of output beams", input array beam 11 is not included in this pair of "output beams."

The examiner agrees with the Applicant.  Optical beam 11 was not intended to be construed as the claimed “first output beam.”  Instead the two output beams claimed by the Applicant were intended to be mapped to beams 30 and 13, referring to fig. 5 of Essaian.  
In explaining the examiner’s mapping cited above, more context is necessary.  The mapping was for the following limitation from claim 1 (see page 12 of the Non-Final Office action dated 16 September 2021 or page 4 of the present Office action): 
“a first output beam operating within the first wavelength range and a second output beam operating at the defined fraction of the first wavelength”

Thus, what the examiner intended to reference in the mapping cited by the Applicant above is that the claimed “first wavelength range” is mapped to the “wavelength range” of beam 11 and not that the claimed “first output beam” is beam 11.  Essaian teaches that beam 11 operates at the “fundamental laser frequency.”  As shown in fig. 5, a portion of beam 11 is reflected at surface 12, travels a second time through the nonlinear crystal 10.  The frequency of this beam doubles and becomes the second-harmonic beam 30.  Beam 30 is reflected at the mirror 12, after which beam 30 then exits and becomes an output.  Meanwhile, the non-reflection portion of beam 11 travels through the surface 12 and becomes beam 13, which is traveling at the fundamental laser frequency, i.e. at the original frequency that is half the frequency of beam 30.  The examiner has clarified this mapping in this present office action that beam 11 is used to reference the first wavelength range of the first output beam and not the actual first output beam itself, which is construed as beam 13.
`	On page 10, the Applicant writes the following:
“Additionally, the portion of Essaian cited by the Examiner (column 8, line 57 et seq.) specifically contradicts the Examiner's conclusion that optical beam 11 can be "construed" as the "first output beam". Indeed, the relevant portion of the Essaian reads as follows: 

The output surface 12 of the nonlinear crystal serves as the second mirror of the cavity. Therefore, it is preferably coated for high reflection at the fundamental laser wavelength and for high transmission at the second-harmonic wavelength... 
The optical beam 11 illustrates the array of intracavity laser beams at the fundamental wavelength. 

Clearly, "optical beam 11", operating at the fundamental wavelength experiences "high reflection" at surface 12 - is not transmitted and cannot be "construed as the claimed 'first output beam"'. Optical beam 11 remains within the optical cavity of the nonlinear crystal.”

The examiner agrees that the output surface 12 reflects beam 11 and then travels at the “second-harmonic wavelength” (as cited by the Applicant), where it becomes beam 30.  However, the examiner respectfully disagrees with the Applicant in stating that “optical beam 11 remains within the optical cavity of the nonlinear crystal.”  Instead, fig. 5 clearly shows an output beam 13, which is the non-reflected portion of beam 11, exiting past the surface 12.
	On page 10, the Applicant writes the following:
“As then described in Essaian at column 11, beginning at line 38 (with reference to the specific embodiment of FIG. 5), re-directed second-harmonic beam 30 is used to control the amount of power included in beam 13, which is the primary output path and supports a beam also operating at the second-harmonic wavelength. That is, in the disclosure of Essaian, both output beams 30 and 13 are operating at the same wavelength; that is, both are generating the desired second-harmonic wavelength of the input laser beam. The arrangement of Essaian is directed to provide power control in the "main" output beam (e.g., beam 13), by allowing a portion of the return power to be directed out of the laser cavity.”

The Applicant appears to be referencing the following section from Essaian:
“The embodiment of FIG. 5 illustrates another method to extract the backward-generated second-harmonic beams if the use of waveplates is not preferred. The extraction is now done via a coated turning mirror 28, which has a high reflection for the second harmonic light and high transmission for the fundamental light. One instance, when the "turning mirror design" of FIG. 5 may be preferred over the "waveplate design" of FIG. 4 is when the laser polarization is not locked by the gain element 6, e.g. when Nd:YAG is used. In this case, it is possible to also design polarization discrimination in the coatings of the element 28 so that only the laser is operating only in the desired polarization, providing efficient second-harmonic conversion. The re-directed, backward-generated second-harmonic beams 30 may be re-directed again by another low-cost mirror so it propagates in the same direction as the forward-generated second-harmonic beams. Unlike the design of FIG. 4, this design will produce an array of linearly-polarized second-harmonic beams. This is desirable for applications such as using the laser for projection displays, based on liquid-crystal spatial light modulators (such as LCD or LCOS)” (column 11, lines 38-58, emphasis, examiner’s).

While the examiner agrees that in this section, Essaian teaches that beam 30, which is the second-harmonic beam, is the “main output beam,” the examiner sees no reference in this section beam 13.  As a result, the examiner respectfully disagrees with the Applicant in stating that Essaian teaches that the “second-harmonic beam 30 is used to control the amount of power included in beam 13” and that “both output beams 30 and 13 are operating at the same wavelength.”  Furthermore, although Essaian clearly teaches that beam 30, operating at the second harmonic, is the desired output, inferring that beam 13 is the less desired output beam, the claim language does not require that the claimed “first output beam” be a primary output beam.  Finally, while it is true that in other embodiments, beam 13 contains beams at both the fundamental wavelength and the second-harmonic wavelength (for instance, see column 8, line 57 to column 9, line 68), this teaching applies to a separate embodiment, fig. 1a, where beam 30, operating at the second harmonic, is not removed from the array.
 	On page 11, the Applicant references paragraphs 0032 to 0040 of the Specification and asserts that Essaian does not teach “any provision of a dual wavelength output.”  Based on the reference of the Specification provided, the examiner understands a “dual wavelength output” to be one where a beam operates at “an IR wavelength” and a second beam that is operating at a “frequency-doubled visible wavelength.”  However, respectfully submit that Essaian teaches the same configuration—“efficient frequency doubling of an infrared laser pump beam into the visible wavelength range” (abstract) and that in fig. 5, Essaian teaches outputting a beam 30, which is operating at the second harmonic (where the frequency doubles or the wavelength halves), and another beam 13, which propagates at the fundamental harmonic.  As a result, the examiner respectfully submits that Essaian teaches a “dual wavelength output” as defined by the Applicant in view of the Specification.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1 February 2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761